
	

113 S1004 PCS: Anti-Trust Freedom Act of 2013
U.S. Senate
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 77
		113th CONGRESS
		1st Session
		S. 1004
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2013
			Mr. Paul introduced the
			 following bill; which was read the first time
		
		
			May 22, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To permit voluntary economic activity.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Anti-Trust Freedom Act of
			 2013.
		2.Voluntary
			 economic coordination by individualsThe Sherman Act (15 U.S.C. 1 et seq.), the
			 Clayton Act (15 U.S.C. 12 et seq.), and section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) shall not be construed to prohibit, ban, or
			 otherwise extend to any voluntary economic coordination, cooperation,
			 agreement, or other association, compact, contract, or covenant entered into by
			 or between any individual or group of individuals.
		
	
		May 22, 2013
		Read the second time and placed on the
		  calendar
	
